F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 8 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    PAMELA S. PILGRIM,

                Plaintiff-Appellant,

    v.                                                   No. 99-5152
                                                   (D.C. No. 95-CV-543-M)
    KENNETH S. APFEL, Commissioner,                      (N.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before TACHA , EBEL , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Pamela S. Pilgrim appeals from the district court’s decision affirming the

Commissioner’s denial of her application for Social Security disability insurance

benefits. We review the Commissioner’s decision to determine whether it is

supported by substantial evidence and whether correct legal standards were

applied. See Casias v. Secretary of Health & Human Servs.    , 933 F.2d 799,

800-01 (10th Cir. 1991). Finding her arguments for reversal unpersuasive, we

affirm for the reasons stated below.

      Ms. Pilgrim filed her application for benefits in April 1992, alleging

disability since March 1991 due to carpal tunnel syndrome in both wrists. Her

application was denied administratively, and in June 1995, she filed a complaint

in the district court challenging the denial of benefits. Because the transcript of

the hearing could not be located, the parties agreed to a remand for a second

hearing before the same administrative law judge who conducted the first hearing.

Following the second hearing in September 1996, the ALJ again denied Ms.

Pilgrim’s application, and that denial was again affirmed by the Appeals Council,

making the ALJ’s second decision the final decision of the Commissioner for

purposes of this appeal.

      In his decision, the ALJ found that Ms. Pilgrim was severely impaired by

bilateral carpal tunnel syndrome and fibromyalgia, but that she had the residual

functional capacity to do the full range of light and sedentary work limited by an


                                         -2-
inability to do continuous grasping and constant repetitive work with her hands.

Because the ALJ found she could not do her past relevant work, the claim reached

the fifth step of the five-step analysis, at which point the burden was on the

Commissioner to show there were jobs in the national economy that Ms. Pilgrim

could perform.   See Daniels v. Apfel , 154 F.3d 1129, 1132 (10th Cir. 1998). The

ALJ noted that she would not be considered disabled under the Medical-

Vocational Guidelines, 20 C.F.R. Pt. 404, Subpt. P, App. 2, Rules 202.21 and

202.22. Relying on these rules and the testimony of a vocational expert that there

were a variety of jobs Ms. Pilgrim could perform with her limitations, the ALJ

found her not disabled and denied her application for benefits.

      On appeal, Ms. Pilgrim raises four arguments, the first two of which are

related to the ALJ’s consideration of the various medical opinions regarding the

severity of her impairments. She contends that the ALJ violated the treating

physician rule by rejecting the opinion of treating physician Dr. Farrar that she

was disabled. She also contends that the ALJ erred by relying on the incomplete

and biased opinion of a consultative examining physician, Dr. Sutton.

      Doctors’ opinions regarding Ms. Pilgrim’s ability to return to work were

mixed, and only Dr. Farrar concluded that she was totally disabled. Dr. Vosburgh

performed carpal tunnel surgery on her right wrist, and on followup, concluded in

July 1991 that she could return to work without any limitations. In August 1991,


                                         -3-
Dr. Letcher performed surgery on her other wrist, and he concluded in November

1991 that she could return to her job as a custodian. A few days later, she visited

a hand specialist, Dr. Clendenin, who diagnosed arthritis in her thumbs and

concluded that she was temporarily disabled. Following a work hardening

program, Dr. Clendenin noted that she still had pain but that he did not think she

would benefit from further medical or surgical care. In May 1992 he released her

to do light or sedentary work that did not require lifting more than five or ten

pounds with either hand or doing repetitive work. In October 1992, Dr. Farrar

diagnosed fibromyalgia in the cervical and thoracic regions that was related to her

wrist pain. In March 1992 and January 1993, Dr. Farrar concluded, apparently for

workers compensation purposes, that she was thirty to thirty-five percent disabled

in each hand and he recommended vocational rehabilitation. On examination in

October 1993, Dr. Sutton concluded that she exhibited no objective evidence of

disability, although he concluded she would be limited to lifting fifty pounds

occasionally due to the residual effects of her impairments. The next day, another

consultative examining physician, Dr. Miller, concluded that she was sixty

percent disabled “to the body as a whole” due to her hands and twenty percent

disabled due to depression. In January 1994 and September 1996, Dr. Farrar

wrote that she was permanently and totally disabled.




                                         -4-
       The treating physician rule requires the Commissioner generally to give

substantial weight to the opinion of a claimant’s treating physician and to provide

specific legitimate reasons for rejecting such an opinion.    See, e.g. , Frey v.

Bowen , 816 F.2d 508, 513 (10th Cir.1987). Recognizing the treating physician

rule, the ALJ rejected Dr. Farrar’s opinion because it was conclusory, not

supported by clinical and laboratory diagnostic techniques, and inconsistent with

other evidence in the record, reasons we have recognized as legitimate,      see id.

The record supports the ALJ’s conclusion. Dr. Farrar’s January 1993 opinion

stated she was in need of vocational rehabilitation and aptitude testing, indicating

he thought she could still work. His two subsequent brief opinions of total

disability referred generally to her fibromyalgia and wrist problems, but did not

identify what these impairments precluded her from doing or how her condition

had deteriorated. None of his other reports or clinical notes indicated that she

was totally disabled, nor would they support such an opinion.

       In challenging the ALJ’s reliance on Dr. Sutton’s opinion, Ms. Pilgrim

argues that it shows bias and that it was based on an inadequate examination

because it did not include a variety of tests she contends should have been

performed. We see no evidence of bias. On its face, Dr. Sutton’s opinion is

supported by his examination. To the extent Ms. Pilgrim argues he should have

performed additional tests, any deficiency in the tests performed might go to the


                                            -5-
weight to be given to his opinion, but not to its validity as medical evidence per

se. Moreover, in his decision, the ALJ noted Dr. Sutton’s opinion, but in

discussing the specific evidence he relied on to determine Ms. Pilgrim’s ability to

work, he referred to the opinions of Drs. Vosburgh, Letcher and Clendenin, not

that of Dr. Sutton. It thus appears the ALJ did not place much if any weight on

this opinion. Weighing conflicting medical opinions is the responsibility of the

ALJ, see Casias , 933 F.2d at 801, and we conclude the ALJ did not err in

assessing either Dr. Farrar’s or Dr. Sutton’s opinions.

      Ms. Pilgrim next argues that the ALJ did not analyze her allegation of

disabling pain and depression in accordance with the requirements of    Luna v.

Bowen , 834 F.2d 161, 165-66 (10th Cir. 1987), and    Kepler v. Chater , 68 F.3d
387, 391 (10th Cir. 1995). In his decision, the ALJ considered the objective and

subjective evidence of her pain, along with her daily activities and the effects of

the medication she takes, in concluding her pain was not disabling. His analysis

of her pain met the requirements of   Luna and Kepler. The ALJ also recognized

that Ms. Pilgrim at times suffered from depression. He considered the

medications she took to control it, her testimony regarding its effect on her

activities, and the medical opinion diagnosing it as mild dysthymic disorder in

determining that it would not affect her ability to work. Again, we see no

reversible error in the ALJ’s analysis.


                                          -6-
      Finally, Ms. Pilgrim contends that the ALJ did not consider all of her

impairments individually and in combination because he did not address the effect

of her tendonitis and arthritis of her thumbs. There is no indication that these

alleged impairments had any effect other than on Ms. Pilgrim’s use of her hands,

and the ALJ considered her hand limitations in determining her residual

functional capacity. We see no error in this regard.

      The judgment of the district court is AFFIRMED.



                                                       Entered for the Court



                                                       Mary Beck Briscoe
                                                       Circuit Judge




                                         -7-